MEMORANDUM **  Garland A. Jones, a California state prisoner, appeals pro se from the magistrate judge’s order denying his motion for relief from judgment. We dismiss this appeal for lack jurisdiction because Jones failed to appeal timely from the magistrate judge’s order denying his motion for relief from judgment. See Fed. R; App. P. 4(a)(1)(A); Bowles v. Russell, 551 U.S. 205, 209, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007) (timely notice of appeal is mandatory and jurisdictional); see also Fed. R. App. P. 4(c)(1) (inmate’s notice of appeal is deemed filed when deposited in the institution’s internal mail system if accompanied by supporting declaration or evidence); Houston v. Lack, 487 U.S. 266, 273, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988) (pro se prisoner’s notice of appeal is deemed filed when delivered to the prison authorities for forwarding to the court). DISMISSED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.